EXHIBIT 12 OCCIDENTAL PETROLEUM CORPORATION AND SUBSIDIARIES COMPUTATION OF TOTAL ENTERPRISE RATIOS OF EARNINGS TO FIXED CHARGES (Amounts in millions, except ratios) Nine Months Ended Year Ended September 30 December 31 Income from continuing operations $ Subtract: Net income attributable to noncontrolling interest ― ) Adjusted income from equity investments (a) Add: Provision for taxes on income (other than foreign oil and gas taxes) Interest and debt expense (b) 92 Portion of lease rentals representative of the interest factor 41 42 57 57 58 60 52 Earnings before fixed charges $ Fixed charges: Interest and debt expense including capitalized interest (b) $ Portion of lease rentals representative of the interest factor 41 42 57 57 58 60 52 Total fixed charges $ Ratio of earnings to fixed charges Note: Argentine operations have been reflected as held for sale for all periods. (a) Represents adjustments to arrive at distributed income from equity investees. (b) The nine months ended September 30, 2011 amount excludes a pre-tax charge of $163 million for the early redemption of debt.
